                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL

 Case No.         CV 18-2001-SVW (PJW)                                                 Date    February 8, 2019
 Title     Michael David Hemingway v. CSP-LAC, et al.

 Present: The Honorable           Patrick J. Walsh, U.S. Magistrate Judge
                Isabel Martinez                                  None                                  None
                 Deputy Clerk                          Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiff:                         Attorneys Present for Defendants:
                         None Present                                              None Present
 Proceedings:                 Order to Show Cause

      On November 19, 2018, the Court issued an Order dismissing Plaintiff’s Second Amended
Complaint with leave to amend. (Doc. No. 15.) On December 13, 2018, Plaintiff filed a document
which was labeled “Third Amended Complaint.” (Doc. No. 18.) This document is unintelligible.

       No later than March 1, 2019 Plaintiff is ordered to file a Fourth Amended Complaint or
show cause for his failure to do so. Should Plaintiff fail to do so by the deadline, he is warned that the
case may be dismissed pursuant to Federal Rule of Civil Procedure 41.




O:\PJW\ECF Ready\MO_OSC wpd.wpd

                                                                                                       :
                                                                Initials of Preparer      kb




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
